Exhibit 10.4

LOGO [g193657expg1logo.jpg]

STOCK APPRECIATION RIGHTS AWARD

(STOCK SETTLED)

Award Number:

 

Award Date       Number of Shares       Grant Price       Expiration Date      
                           

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to

«Name»

(“Participant”) stock appreciation rights (the “Stock Appreciation Rights”) with
respect to the number of shares of UnitedHealth Group Incorporated Common Stock,
$.01 par value per share (the “Common Stock”), indicated above in the box
labeled “Number of Shares” (the “Shares”). The initial value of each Share is
indicated above in the box labeled “Grant Price.” This Award represents the
right to receive, on exercise of this Award, shares of Common Stock (the “Issued
Shares”) with respect to the Shares as to which the Award has vested (the
“Vested Shares”) and is being exercised.

The Participant acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Committee to administer the UnitedHealth Group
Incorporated 2011 Stock Incentive Plan (the “Plan”), the Company intranet web
pages or otherwise, any information concerning the Company, this Award, the
Plan, pursuant to which the Company granted this Award, and any information
required by the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

This Award is subject to the terms and conditions set forth below and in the
Plan. A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award, the terms of the Plan shall
govern. Any terms not defined herein shall have the meaning set forth in the
Plan.

* * * * *

1. Rights of the Participant with Respect to the Stock Appreciation Rights.

(a) No Shareholder Rights. The Stock Appreciation Rights granted pursuant to
this Award do not and shall not entitle Participant to any rights of a
shareholder of Common Stock



--------------------------------------------------------------------------------

prior to the exercise of the Stock Appreciation Rights and the receipt of the
Issued Shares in accordance with this Award. The rights of Participant with
respect to this Award shall remain forfeitable at all times prior to the date on
which such rights become vested in accordance with Section 2, 3 or 4 hereof.

(b) Exercise of Stock Appreciation Rights; Issuance of Common Stock. No shares
of Common Stock shall be issued to Participant prior to the date on which the
Stock Appreciation Rights are vested in accordance with Sections 2, 3, or 4, and
exercised in accordance with Section 5. Upon exercise of the Stock Appreciation
Rights, Participant shall be entitled to receive a number of Issued Shares for
each Vested Share with respect to which the Stock Appreciation Rights are
exercised equal to (i) the excess of the Fair Market Value of one Share on the
date of exercise over the Grant Price, divided by (ii) the Fair Market Value of
one Share on the date of exercise. The Issued Shares shall be issued in to
Participant or in the name of Participant’s legal representatives, beneficiaries
or heirs, as the case may be. For purposes of this Award, “Fair Market Value”
means the closing price of the Shares as reported on the New York Stock Exchange
on the last day on which the New York Stock Exchange was open for trading
immediately prior to day on which the Stock Appreciation Rights are exercised.

2. Vesting. Subject to the terms and conditions of this Award, the Stock
Appreciation Rights shall vest and may be exercised by Participant with respect
to             % of the Shares on each of the
                                         anniversaries of the Award Date if
Participant remains continuously employed by the Company or any Affiliate until
the respective vesting dates.

3. Certain Terminations on or After Change in Control. Notwithstanding the other
vesting provisions contained in Section 2 or in Section 4, but subject to the
other terms and conditions set forth herein, the Stock Appreciation Rights shall
immediately become fully vested and exercisable if, on or within two years after
the effective date of a Change in Control, Participant ceases to be an employee
of the Company or any Affiliate as a result of a termination of employment
(i) by the Participant for Good Reason, (ii) by the Company or any Affiliate
without Cause, (iii) at a time when Participant is eligible for Retirement (as
defined below), (iv) due to Participant’s failure to return to work as the
result of a long-term disability which renders Participant incapable of
performing his or her duties as determined under the provisions of the Company’s
long-term disability insurance program applicable to Participant (“Disability”),
or (v) in the circumstances described in Section 4(c). For purposes of this
Award:

 

  (a) “Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).

 

2



--------------------------------------------------------------------------------

  (b) “Cause” shall mean Participant’s (a) material failure to follow the
Company’s reasonable direction or to perform any duties reasonably required on
material matters, (b) material violation of, or failure to act upon or report
known or suspected violations of, the Company’s Code of Conduct, as may be
amended from time to time, (c) conviction of any felony, (d) commission of any
criminal, fraudulent, or dishonest act in connection with Participant’s
employment, or (e) material breach of any employment agreement between the
Participant and the Company or any Affiliate, if any. The Company will, within
90 days of discovery of the conduct, give Participant written notice specifying
the conduct constituting Cause in reasonable detail and Participant will have 60
days to remedy such conduct, if such conduct is reasonably capable of being
remedied. In any instance where the Company may have grounds for Cause, failure
by the Company to provide written notice of the grounds for Cause within 90 days
of discovery shall be a waiver of its right to assert the subject conduct as a
basis for termination for Cause.

 

  (c) “Good Reason” shall mean the occurrence of any of the following without
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:

 

  (i) any reduction in Participant’s base salary or a material reduction in
Participant’s total compensation;

 

  (ii) a reduction in Participant’s annual or long-term incentive opportunities;

 

  (iii) a diminution in Participant’s duties, responsibilities or authority;

 

  (iv) a significant diminution in the budget over which the Participant retains
authority;

 

  (v) a change in Participant’s reporting relationship; or

 

  (vi) a relocation of more than 25 miles from Participant’s primary office
location.

Participant will, within 90 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail; provided however that this notice period shall be shortened
or waived to the extent necessary if compliance with the notice period would
cause the termination for Good Reason to occur following the second anniversary
of the effective date of the Change in Control. Except as contemplated by the
preceding sentence, in any instance where Participant may have grounds for Good
Reason, failure by Participant to provide written notice of the grounds for Good
Reason within 90 days of discovery shall be a waiver of Participant’s right to
assert the subject circumstance as a basis for termination for Good Reason.

4. Forfeiture or Early Vesting Upon Termination of Employment.

(a) Termination of Employment Generally. Except as expressly provided in
Section 3 or this Section 4, if Participant ceases to be an employee of the
Company or any Affiliate for any reason (voluntary or involuntary), then
Participant may at any time within the Exercise Period (as defined below)
exercise the Stock Appreciation Rights with respect to the Vested Shares on the
date of the termination. Participant’s Stock Appreciation Rights with respect to
any unvested Shares shall be immediately and irrevocably forfeited on the date
of termination.

 

3



--------------------------------------------------------------------------------

(b) Death or Long-Term Disability. If Participant dies while employed by the
Company or any Affiliate, or if Participant’s employment by the Company or any
Affiliate is terminated due to Participant’s Disability, then: (i) the Stock
Appreciation Rights with respect to any unvested Shares shall immediately vest
and be exercisable, and (ii) Participant (or Participant’s personal
representatives, administrators or guardians, as applicable, or any person or
persons to whom the Stock Appreciation Rights are transferred by will or the
applicable laws of descent and distribution) may, subject to Section 8, at any
time within the shorter of (1) the Expiration Date of the Award or (2) a period
of five years after the Participant’s death or Disability, or for such other
longer period established at the discretion of the Committee, exercise the Stock
Appreciation Rights to the extent of the full number of Vested Shares.

(c) Severance. Subject to Section 3, if Participant’s employment with the
Company or any Affiliate terminates at a time when Participant is not eligible
for Retirement (as defined below) and, in the circumstances, Participant is
entitled to severance or separation pay, the following provisions will apply. If
Participant is entitled to severance under the Company’s severance pay plan as
in effect on the date hereof and the Participant is not eligible for Retirement
(as defined below) at the time of termination of employment, then the Stock
Appreciation Rights shall continue to vest and become exercisable for the period
of such severance that Participant is eligible to receive. If Participant is
entitled to severance under an employment agreement entered into with the
Company, then the Stock Appreciation Rights shall continue to vest and become
exercisable for the period of such severance that Participant would be entitled
to receive under the agreement as of the date hereof. If Participant is entitled
to separation pay other than under the Company’s severance pay plan or an
employment agreement, then the Stock Appreciation Rights shall continue to vest
and become exercisable for the lesser of the period (i) Participant would have
received payments under the severance pay plan as in effect on the date hereof,
had Participant been eligible for such payments or (ii) of separation pay. In
either case, should Participant be paid in a lump sum versus bi-weekly payments,
the Stock Appreciation Rights shall continue to vest and become exercisable for
the period of time in which severance or separation pay would have been paid had
it been paid bi-weekly. Any Stock Appreciation Rights that vest after
Participant’s termination of employment pursuant to this Section 4(c) may be
exercised during the Exercise Period (as defined below). For avoidance of doubt,
any Stock Appreciation Rights that are unvested on the date of termination of
Participant’s employment and do not vest under the schedule set forth in
Section 2 during the applicable severance or separation pay period identified
above in this Section 4(c) shall be forfeited.

(d) Retirement. If the Participant’s employment by the Company or any Affiliate
is terminated and at the time of termination the Participant is eligible for
Retirement, then (i) the Stock Appreciation Rights shall continue to vest and
become exercisable as if such termination of employment had not occurred and
(ii) the Participant may, at any time within the shorter of (1) the Expiration
Date of the Award or (2) a period of five years after such termination of
employment by reason of the Participant’s Retirement or for such other longer
period established at the discretion of the Committee, exercise the Stock
Appreciation Rights to the extent of the full number of Vested Shares which are
then exercisable.

(e) For purposes of this Award, “Exercise Period” means the greater of (i) a
period of three months after the date of termination of Participant’s
employment, (ii) if Participant is

 

4



--------------------------------------------------------------------------------

entitled to severance or separation pay, a period of three months after vesting
ceases as provided in Section 4(c), or (iii) such other longer period
established at the discretion of the Committee. Notwithstanding any other
provision of this Agreement, the Stock Appreciation Rights shall in no event be
exercisable to any extent or by any Person after the Expiration Date.

(f) For purposes of this Award, “Retirement” means the termination of employment
of a Participant who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or Disability or (ii) Cause.

(g) For purposes of this Award, “Recognized Employment” shall include only
employment since the Participant’s most recent date of hire by the Company or
any Affiliate, and shall [not] include employment with a company acquired by
UnitedHealth Group or any Affiliate before the date of such acquisition.

5. Method of Exercise. The Stock Appreciation Rights may be exercised with
respect to Vested Shares by delivery to the Company of a notice (in a form and
manner acceptable to the Company) which shall state that Participant elects to
exercise the Stock Appreciation Rights as to the number of Vested Shares
specified in the notice as of the date specified in the notice.

6. Restriction on Transfer. During Participant’s lifetime, the Stock
Appreciation Rights shall be exercisable only by Participant. Participant may
not transfer the Stock Appreciation Rights except by will or by the laws of
descent and distribution, or pursuant to a domestic relations order as described
in the Code or Title I of the Employee Retirement Income Security Act (or the
rules promulgated thereunder). Any attempt to otherwise transfer the Stock
Appreciation Rights shall be void.

7. Special Restriction on Transfer for Certain Participants. If Participant is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that the Stock Appreciation Rights are
exercised in whole or in part and the Company has theretofore communicated
Participant’s status as a Section 16 Officer to Participant, the following
special transfer restrictions apply to any shares of Common Stock acquired upon
the exercise of the Stock Appreciation Rights. One-third (1/3) of the net number
of any shares of Common Stock acquired upon the exercise of the Stock
Appreciation Rights at a time when Participant is a Section 16 Officer
(including any shares of Common Stock or other securities subject to the Stock
Appreciation Rights following any adjustment made pursuant to this Award or
Section 7 of the Plan) must be retained, and may not be sold or otherwise
transferred, for a period of at least one year following the date the Stock
Appreciation Rights are exercised. For purposes of this Award, the “net number
of any shares of Common Stock acquired” shall mean the number of Issued Shares
received with respect to a particular exercise pursuant to Section 1(b) after
reduction for any shares of Common Stock withheld by or tendered to the Company,
or sold on the market, to cover any federal, state, local or other payroll,
withholding, income or other applicable tax withholding required in connection
with the exercise of the Stock Appreciation Rights. The restrictions of this
Section 7 are in addition to, and not in lieu of, the restrictions imposed under
other Company policies and applicable laws.

 

5



--------------------------------------------------------------------------------

8. Termination. The Stock Appreciation Rights granted pursuant to this Award
shall terminate on the earlier to occur of (a) the date indicated above in the
box labeled “Expiration Date” or (b) as provided in Section 4 above.

9. Forfeiture of Stock Appreciation Rights and Shares. This section sets forth
circumstances under which Participant shall forfeit all or a portion of the
Stock Appreciation Rights, or be required to repay the Company for the value
realized in respect of all or a portion of the Stock Appreciation Rights.

(a) Violation of Restrictive Covenants. If Participant violates any provision of
the Restrictive Covenants in Section 10, then any (i) unvested Stock
Appreciation Rights and (ii) Stock Appreciation Rights that vested within one
year prior to Participant’s termination of employment with the Company or any
Affiliate or at any time after such termination of employment and that have not
been exercised shall be immediately cancelled and rendered null and void without
any payment therefor (the “Forfeited SARs”). If any such Forfeited SARs have
been exercised prior to Participant’s violation of the Restrictive Covenants,
Participant shall be required to repay or otherwise reimburse the Company, upon
demand, an amount in cash or Common Stock having a value equal to the amount
described in this Section 9(a) below.

To the extent that such Shares have been sold, the amount shall be the aggregate
proceeds received from such sale of Shares. To the extent that such Shares have
not been sold at the time Company demand is made, the amount shall be the
aggregate Fair Market Value of such Shares on the date the Forfeited SARs were
exercised.

(b) Fraud. If the Board determines that Participant has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any vested and unvested Stock
Appreciation Rights then held by the Participant shall be immediately cancelled
and rendered null and void without any payment therefor. In addition, for any
Stock Appreciation Rights that were exercised during the 12-month period
following the first public issuance or filing with the Securities Exchange
Commission (whichever occurs first) of the incorrect financial statements (the
“Covered SARs”), the Participant shall be required to repay or otherwise
reimburse the Company, upon demand, an amount in cash or Common Stock having a
value equal to the amount described in this Section 9(b) below.

To the extent that such Shares have been sold, the amount shall be the aggregate
proceeds received from such sale of Shares. To the extent that such Shares have
not been sold at the time Company demand is made, the amount shall be the
aggregate Fair Market Value of such Shares on the date the Covered SARs were
exercised.

(c) In General. This section does not constitute the Company’s exclusive remedy
for Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. As the forfeiture and repayment provisions are not adequate
remedies at law, Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
section are essential economic conditions to the Company’s grant of Stock
Appreciation Rights to Participant. By receiving the grant of Stock Appreciation
Rights hereunder, Participant agrees that the Company may deduct from any
amounts it owes

 

6



--------------------------------------------------------------------------------

Participant from time to time (such as wages or other compensation, deferred
compensation credits, vacation pay, any severance or other payments owed
following a termination of employment, as well as any other amounts owed to the
Participant by the Company) to the extent of any amounts Participant owes the
Company under this section. The provisions of this section and any amounts
repayable by Participant hereunder are intended to be in addition to any rights
to repayment the Company may have under Section 304 of the Sarbanes-Oxley Act of
2002 and other applicable law.

10. Restrictive Covenants. In consideration of the terms of this Award and the
Company’s sharing of Confidential Information with the Participant, Participant
agrees to the Restrictive Covenants set forth below. For purposes of the
Restrictive Covenants, the “Company” means UnitedHealth Group and all of its
subsidiaries and other affiliates.

(a) Confidential Information. Participant has or will be given access to and
provided with sensitive, confidential, proprietary and/or trade secret
information (collectively, “Confidential Information”) in the course of
Participant’s employment. Examples of Confidential Information include
inventions, new product or marketing plans, business strategies and plans,
merger and acquisition targets, financial and pricing information, computer
programs, source codes, models and data bases, analytical models, customer lists
and information, and supplier and vendor lists and other information which is
not generally available to the public. Participant agrees not to disclose or use
Confidential Information, either during or after Participant’s employment with
the Company, except as necessary to perform Participant’s duties or as the
Company may consent in writing.

(b) Non-Solicitation. During Participant’s employment and for the greater of two
years after the termination of Participant’s employment for any reason
whatsoever or the period of time during which the Stock Appreciation Rights
remain exercisable, Participant may not, without the Company’s prior written
consent, directly or indirectly, for Participant or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity:

 

  (i) Solicit or conduct business with any business competitive with the Company
from any person or entity: (A) who was a Company provider or customer within the
12 months before Participant’s employment termination and with whom Participant
had contact regarding the Company’s activity, products or services, or for whom
Participant provided services or supervised employees who provided those
services, or about whom the Participant learned Confidential Information during
employment related to the Company’s provision of products or services to such
Company provider or customer, or (B) was a prospective provider or customer the
Company solicited within the 12 months before Participant’s employment
termination and with whom Participant had contact for the purposes of soliciting
the person or entity to become a provider or customer of the Company, or
supervised employees who had those contacts, or about whom the Participant
learned Confidential Information during employment related to the Company’s
provision of products or services to prospective Company provider or customer;

 

7



--------------------------------------------------------------------------------

  (ii) Raid, hire, employ, recruit or solicit any Company employee or consultant
who possesses Confidential Information of the Company to leave the Company;

 

  (iii) Induce or influence any Company employee, consultant, or provider who
possesses Confidential Information of the Company to terminate his, her or its
employment or other relationship with the Company; or

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for the greater of one
year after the termination of Participant’s employment for any reason whatsoever
or the period of time during which the Stock Appreciation Rights remain
exercisable, Participant may not, without the Company’s prior written consent,
directly or indirectly, for Participant or for any other person or entity, as
agent, employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

 

  (i) Engage in or participate in any activity that competes, directly or
indirectly, with any Company activity, product or service that Participant
engaged in, participated in, or had Confidential Information about during
Participant’s last 36 months of employment with the Company; or

 

  (ii) Assist anyone in any of the activities listed above.

Notwithstanding the foregoing, this Section 10(c) will apply to the extent
permissible under the ABA Model Rules of Professional Conduct’s provisions
regarding restrictions on the right to practice law or any applicable state
counterpart.

(d) Because the Company’s business competes on a nationwide basis, the
Participant’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

(e) To the extent Participant and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Participant and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.

By accepting this Stock Appreciation Right, Participant agrees that the
provisions of this Restrictive Covenants section are reasonable and necessary to
protect the legitimate interests of the Company.

11. Adjustments to Stock Appreciation Rights. In the event that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would

 

8



--------------------------------------------------------------------------------

be reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the term, vesting or exercisability of the Stock Appreciation
Rights), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of Shares subject to the Stock Appreciation
Rights.

12. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) Upon each exercise of Stock Appreciation Rights hereunder, Participant will
be deemed to have elected to satisfy Participant’s minimum required federal,
state, and local payroll, withholding, income or other tax withholding
obligations arising from the exercise of Stock Appreciation Rights or the
receipt of Issued Shares by having the Company withhold a portion of the Issued
Shares otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes (but only to the extent of the minimum amount required to be
withheld under applicable laws or regulations), unless, on or before the date of
exercise, Participant notifies the Company that Participant has elected, and
makes appropriate arrangements acceptable to the Company, to deliver cash, check
(bank check, certified check or personal check) or money order payable to the
Company.

13. Miscellaneous.

(a) This Award does not confer on Participant any right to continued employment
or any other relationship with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company to terminate Participant at
any time. Participant’s employment with the Company is at will.

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to issue or deliver any shares of Common
Stock upon exercise of any Stock Appreciation Rights until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable have been and continue to be satisfied (including
an effective registration of the shares under federal and state security laws).

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

 

9



--------------------------------------------------------------------------------

(e) If a court or arbitrator decides that any provision of this Award is invalid
or overbroad, Participant agrees that the court or arbitrator should narrow such
provision so that it is enforceable or, if narrowing is not possible or
permissible, such provision should be considered severed and the other
provisions of this Award should be unaffected.

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in Section 10 will be inadequate, (ii) the Company
will suffer immediate and irreparable harm from any such breach, and (iii) the
Company will be entitled to injunctive relief from a court in addition to any
legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants and the provisions regarding forfeiture of the
Stock Appreciation Rights and Shares in this Award shall survive termination of
the Stock Appreciation Rights.

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of law
principles).

(i) It is intended that this Award and any amounts payable under this Award
shall either be exempt from or comply with Code Section 409A (including the
Treasury regulations and other published guidance relating thereto) so as not to
subject Participant to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Award certificate shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Participant.

 

10